 


110 HRES 518 EH: Recognizing the 50th anniversary of Malaysia’s independence.
U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 518 
In the House of Representatives, U. S.,

September 17, 2007
 
RESOLUTION 
Recognizing the 50th anniversary of Malaysia’s independence. 
 
 
Whereas Malaysia is a multi-religious and multi-racial democracy in Southeast Asia that is important to the United States' strategic interests; 
Whereas Malaysia is one of the United States’ key allies in efforts to combat international terrorism, and it condemns all terrorism, regardless of its cause or objectives; 
Whereas the Prime Minister of Malaysia, Datuk Seri Abdullah Ahmad Badawi, has condemned those seeking to incite race and religious hatred, including anti-Semitism; 
Whereas Malaysia has taken a leading regional role in counter-terrorism and counter-narcotics in Southeast Asia, through intelligence sharing, close cooperation in law enforcement, participation in joint exercises and training, and other cooperative efforts with its neighboring countries and the United States; 
Whereas Malaysia is the United States’ 10th largest trading partner, and the two countries have signed a Trade and Investment Framework Agreement; 
Whereas Malaysia has consistently been a favored destination of American investment due to its competitive advantages, including good infrastructure, a highly-trained, educated, and multilingual workforce, and a business-friendly government; 
Whereas the Malaysian Constitution guarantees gender equality, and the many accomplishments of Malaysian women evidence Malaysia’s commitment to the advancement of women’s social, economic, and legal status; 
Whereas Malaysia was ruled by the United Kingdom until 1957; 
Whereas Malaysia gained independence from the United Kingdom on August 31, 1957; and 
Whereas August 31, 2007, is the 50th anniversary of Malaysia’s independence, as well as the United States-Malaysia relationship: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 50th anniversary of Malaysia’s independence; 
(2)expresses congratulations to Malaysia on reaching this national milestone; and 
(3)expresses its support for an ongoing strong bilateral relationship between the United States and Malaysia and the continued cooperation of the two countries in such important areas as counter-terrorism, counter-narcotics, and trade. 
 
Lorraine C. Miller,Clerk.
